Filed 12/27/21
                           CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                       DIVISION TWO


  In re L.A.-O. et al., Persons Coming Under
  the Juvenile Court Law.


  SAN BERNARDINO COUNTY                                E077196
  CHILDREN AND FAMILY SERVICES,
                                                       (Super.Ct.Nos. J279705, J279706
           Plaintiff and Respondent,                   and J285540)

  v.                                                   OPINION

  M.A. et al.,

           Defendants and Appellants.




        APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Reversed and remanded with directions.

        Valerie N. Lankford, under appointment by the Court of Appeal, for Defendant

and Appellant M.A.

        Jill S. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant A.O.

        Michelle D. Blakemore, County Counsel, and Kaleigh L. Ragon, Deputy County

Counsel, for Plaintiff and Respondent.

                                            1
       M.A. (mother) and A.O. (father) appeal from an order terminating their parental

rights to their three children. They contend that the juvenile court erred by finding that

the parental-benefit exception did not apply. (See § 366.26, subd. (c)(1)(B)(i).)1

       We publish this case to address two novel issues.

       First, the parents contend that the Supreme Court’s recent decision in In re

Caden C. (2021) 11 Cal.5th 614 (Caden C.) overruled lower appellate court decisions

holding that a parent asserting the parental-benefit exception must show that he or she

occupies a “parental role.” Caden C. did not use the words “parental role,” and there are

good reasons not to do so. The “parental role” requirement, though well-established, is

not well-defined; it can be understood in ways that conflict with Caden C. and in ways

that do not. Here, the trial court found that the parental-benefit exception did not apply

partly because the parents “ha[d] not acted in a parental role in a long time” and partly

because the prospective adoptive parents “ha[d] been acting in a parental role.” Because

it used this terminology, we cannot tell whether its ruling conformed with Caden C.

Hence, we will remand for reconsideration of the parental-benefit exception.

       Second, the parents contend that the juvenile court erred by “ignor[ing]” evidence

in social worker’s reports filed in connection with earlier hearings and that these reports

established that the parental-benefit exception applied. We disagree. These reports were

not introduced into evidence at the section 366.26 hearing; hence, neither we nor the


       1     This and all further statutory citations are to the Welfare and Institutions
Code, except as otherwise indicated.

                                             2
juvenile court could consider them. The parents will be free to introduce them on

remand.

                                             I

                    FACTUAL AND PROCEDURAL BACKGROUND

       At the beginning of 2019, the mother and the father had two children; their son

N.A.-O. (N.) was five, and their daughter G. A.-O. (G.) was four. The family was living

in a trailer outside the maternal grandparents’ house.

       In January 2019, Children and Family Services (Agency) received a report that the

home was filthy. It then received a separate report that the maternal grandparents hit the

children and the parents were methamphetamine addicts. Both parents had prior arrests

for possession of a controlled substance.

       When social workers visited the home, the maternal grandparents were there, but

the parents and children were not. The maternal grandparents were “combative”; they

denied knowing where the parents and children were. The home was extremely filthy,

unsafe, and “uninhabitable.”

       Accordingly, in February 2019, the Agency filed dependency petitions and

obtained detention warrants. When it tried to execute the warrants at the home, the

maternal grandmother said the mother had left because “[s]he knew [the Agency] is

looking for her.”




                                             3
       In June 2019, a police officer on an unrelated call found the family at the home

and detained the children. The trailer was still filthy. The children were “very dirty”;

they had bruises, scratches, and head lice. G., at age four, was still wearing diapers.

       In July 2019, at the jurisdictional/dispositional hearing, the juvenile court found

that it had jurisdiction based on failure to protect. (§ 300, subd. (b).) It formally

removed the children from the parents’ custody and ordered reunification services.

       Initially, the children were placed in a foster home in Fontana. Later in July 2019,

however, they were placed in a foster home in Hemet, with a Mr. and Ms. B. In October

2019, they were placed with the mother’s cousin in Victorville.

       In May 2020, the parents had a third child — L.A.-O. (L.), a daughter. In June

2020, the Agency detained L. and filed a dependency petition as to her. In July 2020, at

the jurisdictional/dispositional hearing as to L., the juvenile court found that it had

jurisdiction based on failure to protect, failure to support, and abuse of a sibling. (§ 300,

subds. (b), (g), (j).) It formally removed L. from the parents’ custody and ordered

reunification services.

       In July 2020, the mother’s cousin asked that N. and G. be removed. In August

2020, after a brief placement elsewhere, they were placed back with the B.’s.

Meanwhile, also after a brief placement elsewhere, L., too, was placed with the B.’s.

       Throughout the dependency, the parents continued to use methamphetamine

(sometimes testing positive, sometimes failing to test).




                                              4
       In August 2020, at the 18-month review hearing as to N. and G., the juvenile court

terminated reunification services; however, it did not set a section 366.26 hearing.

Rather, it ordered that the children remain in foster care with a permanent plan of return

home. It also ordered six months of discretionary services under the permanent plan.

       In February 2021, the B.’s expressed interest in adopting all three children. Thus,

the juvenile court terminated reunification services as to L. and set a section 366.26

hearing as to all three children.

       In June 2021, at the section 366.26 hearing, the juvenile court found that the

children were adoptable and that there was no applicable exception to termination of

parental rights. It therefore terminated parental rights.

                                              II

                        THE PARENTAL-BENEFIT EXCEPTION

       A.       Additional Factual Background.

       The evidence at the section 366.26 hearing consisted of two social worker’s

reports, and the mother’s oral testimony. That evidence showed the following.

       The parents had supervised visitation once a week, for two hours at a time. Aside

from a month or two, their visitation had always been supervised. They visited

consistently. Usually, they were on time, though sometimes, they were five to ten

minutes late.

       At the beginning of the most recent reporting period, the visits were at a park,

supervised by Ms. B. She reported that “the father was repeatedly going to the restroom,



                                              5
appeared sleepy and sometimes nodding off, and was not being attentive to the children.”

During one video visit, both parents appeared to be under the influence, slurring their

words.

         G. told the social worker that the mother “said not to tell the worker anything, the

social worker is a liar and that is why they are not going home.” When the social worker

told the mother that this was “inappropriate,” she “was not receptive.” The mother said

she was not talking about the case but was just telling the children the truth.

         As a result of these issues with visitation, visits were relocated to an Agency office

and supervised by an Agency employee. As of the section 366.26 hearing, the social

worker was recommending that visitation be reduced to once a month, for one hour at a

time.

         During recent visits, G. had tantrums. She cried, lay on the floor, and isolated

herself in a corner. Ms. B. reported that, after visits, N. and G. argued more than usual on

the way home. Once home, G. “had a difficult time adjusting”; she would scream, cry,

and withdraw for an hour or more.

         The mother testified that, at the beginning of visits, the children were happy; they

would run to her and hug her. They called her mommy. During visits, the mother played

with the children and fed them. She cared for L., feeding her and changing her diaper.

         The mother conceded that G. would get “upset” at the beginning and end of visits.

She explained that G. was upset because she knew “she has to go home and can’t come




                                               6
home with us.” She testified that when G. was upset, she would come to the mother, who

would comfort her. Sometimes N. or L. would also cry at the end of a visit.

          The mother believed that termination of parental rights would be detrimental

“[b]ecause my children know who we are. And we love them more than anything in the

world.” It would also separate them from their grandparents, aunts, uncles, and cousins.

          The children had been placed with the B.’s for approximately 10 months, since

August 2020. This was N. and G.’s fourth placement and L.’s second. The social worker

reported that “[t]here appears to be a mutual positive attachment” between the children

and the B.’s. They “appear comfortable in the home and with [Ms. B.,] whom they look

to to meet their daily needs as their parental figure.”

          G. called the B.’s mommy and daddy. N. called them by their first names,

preceded by “Mr.” or “Ms.” N. seemed “conflicted”; however, he said he wanted to stay

with the B.’s, assuming he could not return to his parents.

          B.     Additional Procedural Background.

          The father did not testify at the section 366.26 hearing. His counsel, however,

said: “Father would like to note that the social worker’s report . . . is not correct. His

visits have been going well. Father has visited consistently and he has not been under the

influence as the . . . report indicates.”

          The juvenile court found that “the visits are regular but they are of poor quality.”

“[The parents] consistently visit the children. [¶] However, . . . there are issues with the

visits.



                                                7
       “The children have been removed from the parents for a significant time and most

of their visits have been supervised.

       “They have not acted in a parental role in a long time. And while it’s obvious that

they love their children very much and that this is mutual in a lot of respects, I believe

that the permanency that adoption would provide in the home that has been acting in a

parental role outweighs the detriment of the termination of parental rights.”

       C.     Legal Background.

       “‘[A]t a section 366.26 hearing, the court may select one of three alternative

permanency plans for the dependent child — adoption, guardianship or long-term foster

care.’ [Citation.] At this stage of the dependency proceedings, adoption is preferred

because it ensures permanency and stability for the minors. [Citations.]” (In re A.S.

(2018) 28 Cal.App.5th 131, 152.) Thus, as a general rule, at a section 366.26 hearing, if

the trial court finds that the child is adoptable, it must select adoption as the permanent

plan and terminate parental rights. (§ 366.26, subds. (b)(1) & (c)(1).)

       However, there are several exceptions to this rule. (§ 366.26, subds. (c)(1)(A)-(B),

(c)(2).) One such exception applies if “[t]he court finds a compelling reason for

determining that termination would be detrimental to the child” because “[t]he parents

have maintained regular visitation and contact with the child and the child would benefit

from continuing the relationship.” (Id., subd. (c)(1)(B)(i).)

       The leading California Supreme Court case regarding the parental-benefit

exception is Caden C., supra, 11 Cal.5th 614. Under Caden C., to establish the parental-



                                              8
benefit exception, a parent must prove three elements: “(1) regular visitation and

contact, and (2) a relationship, the continuation of which would benefit the child such

that (3) the termination of parental rights would be detrimental to the child.” (Caden C.,

supra, 11 Cal.5th at p. 631; see also id. at pp. 636-637.)

       In “assess[ing] whether ‘the child would benefit from continuing the relationship,’

. . . the focus is the child. . . . [T]he relationship may be shaped by a slew of factors, such

as ‘[t]he age of the child, the portion of the child’s life spent in the parent’s custody, the

“positive” or “negative” effect of interaction between parent and child, and the child’s

particular needs.’ [Citation.]” (Caden C., supra, 11 Cal.5th at p. 632.)

       “[I]n assessing whether termination would be detrimental, the trial court must

decide whether the harm from severing the child’s relationship with the parent outweighs

the benefit to the child of placement in a new adoptive home. [Citation.]” (Caden C.,

supra, 11 Cal.5th at p. 632.) The court must ask, “does the benefit of placement in a new,

adoptive home outweigh ‘the harm [the child] would experience from the loss of [a]

significant, positive, emotional relationship with [the parent?]’ [Citation.]” (Id. at

p. 633.)

       “[A] substantial evidence standard of review applies to the first two elements.”

(Caden C., supra, 11 Cal.5th at p. 639.) But “the ultimate decision — whether

termination of parental rights would be detrimental to the child due to the child’s

relationship with his parent — is discretionary and properly reviewed for abuse of

discretion.” (Id. at p. 640.) “A court abuses its discretion only when ‘“‘the trial court has



                                               9
exceeded the limits of legal discretion by making an arbitrary, capricious, or patently

absurd determination.’”’ [Citation.]” (Id. at p. 641.)

       D.     The Parents’ Contentions.

              1.     “Ignor[ing]” evidence in earlier reports.

       Both the mother and the father ask us to reverse based on evidence in earlier social

worker’s reports. These were not before the juvenile court when it ruled. The mother in

particular complains that the juvenile court supposedly “ignored” the evidence in earlier

reports.2 But it could hardly ignore what it was never asked to consider.

       “‘[A]n appeal reviews the correctness of a judgment as of the time of its rendition,

upon a record of matters which were before the trial court for its consideration.’

[Citation.]” (In re Zeth S., supra, 31 Cal.4th at p. 405, italics added.)

       In preparation for a section 366.26 hearing, the social worker must prepare a

report, which must address certain specified topics. (§§ 361.5, subd. (g)(1), 366.21, subd.

(i), 366.22, subd. (b), 366.25, subd. (b)(1); Cal. Rules of Court, rule 5.725(c).) At the

hearing, the juvenile court “shall review th[is] report” and “shall receive other evidence

that the parties may present . . . .” (§ 366.26, subd. (b).) The juvenile court “must state

on the record that the court has read and considered the report . . . and any other evidence

. . . .” (Cal. Rules of Court, rule 5.725(d); see also § 366.26, subd. (b).) By negative




       2      In fairness, we note that the Agency also discusses information in earlier
reports.


                                              10
implication, the juvenile court cannot consider any evidence unless it “receive[s]” it from

a party and “state[s] on the record” that it has considered it.

       At oral argument, the father’s counsel argued that the “strict” rules of evidence do

not apply in dependency hearings, citing section 355. That section merely provides that a

social worker’s report is admissible, even though it is hearsay. (§ 355, subds. (b), (c); see

also § 281; see generally In re Malinda S. (1990) 51 Cal.3d 368, 375-382.) Otherwise, it

does not affect the applicability of the Evidence Code. It also provides, at least with

respect to a jurisdictional hearing, that “[a]ny legally admissible evidence that is relevant

. . . may be received in evidence.” (§ 355, subd. (a).) Implicitly, then, evidence must be

“received in evidence” to be considered.

       Accordingly, at the beginning of a dependency hearing, counsel for the social

services agency typically offers specified reports into evidence and the juvenile court

typically admits them. The juvenile court then asks the parties if they have any other

evidence, and if so, it admits that, too. The repetition of this ritual may numb the

participants to its significance, but it is no mere formality. It allows everyone concerned

— including this court — to focus on a shared body of facts.

       If the juvenile court were to base its decision, without any warning, on a fact that it

just happened to remember from a report filed years earlier, no doubt the parties would

cry foul. (See In re George G. (1977) 68 Cal.App.3d 146, 156-159 [failure to provide

parents with a copy of social worker’s report violates due process].) By the same token,




                                              11
we cannot reverse an order simply because some fact unearthed from some report filed

months or years earlier might tend to undercut it.

       On this record — i.e., without considering the earlier reports — we cannot say that

the parental-benefit exception applied as a matter of law.

       As to the father, there was no evidence of a beneficial relationship at all. During

park visits, he kept going to the restroom, he seemed sleepy, and he was not attentive to

the children. During one video visit, he appeared to be under the influence. There was

no other evidence regarding his visits.

       As to both parents, there was evidence that the visits actually upset the children.

G. had tantrums during the visits. The mother claimed that G. would come to her for

comfort and she was able to calm G. down; the social worker, however, reported that G.

would “isolate[e] herself in a corner” and was “difficult” to “redirect[].” When G. got

home, she remained inconsolable, screaming, crying, and withdrawing for an hour or

more. The mother claimed that G. was upset because she could not go home with her.

She did not testify to any facts supporting her lay opinion. In any event, even assuming

she was correct, if the juvenile court did not terminate parental rights, G. still would not

be able to go home with the mother. Instead, she would be denied permanency and

doomed to keep going to visits that were evidently more traumatic than beneficial

       And G. was not the only one who was upset. Sometimes, N. and L. also cried at

the end of visits. On the way home, N. and G. would argue more than usual. Admittedly,




                                             12
N. seemed “conflicted” — torn between the parents and the B.’s. The trial court,

however, could view this as evidence that he would benefit from permanency.

                      2.      Requiring parents to occupy a “parental role.”

       In their reply briefs, both parents argue that the trial court erred by reasoning, at

least in part, that they did not occupy a “parental role” whereas the prospective foster

parents did. They assert that “[w]hile courts have traditionally required parents to . . .

show[] . . . that they have acted in a parental role [citations] . . . this is no longer required

in light of the Supreme Court’s recent decision in Caden C.”

       The parents forfeited this argument by failing to raise it in their opening briefs. (In

re J.N. (2006) 138 Cal.App.4th 450, 459, fn. 5.) Nevertheless, we have discretion to

excuse a forfeiture when, as here, the issue presents a pure question of law. (In re S.S.

(2020) 55 Cal.App.5th 355, 370, fn. 3; People v. Oneal (2021) 64 Cal.App.5th 581, 590;

see generally People v. Williams (1998) 17 Cal.4th 148, 161, fn. 6.)

       The source of a parental-role requirement is In re Beatrice M. (1994) 29

Cal.App.4th 1411. There, the court said, “We do not agree that frequent and loving

contact . . . is sufficient to establish the ‘benefit from a continuing relationship’

contemplated by the statute. No matter how loving and frequent their contact with the

girls, appellants had not occupied a parental role in relation to them at any time during

their lives. ‘Interaction between [a] natural parent and child will always confer some

incidental benefit to the child. . . . The exception applies only where the court finds




                                               13
regular visits and contact have continued or developed a significant, positive, emotional

attachment from child to parent.’ [Citation.]” (Id. at pp. 1418-1419.)

         As subsequent courts paraphrased this, “[t]he parent must show he or she occupies

a parental role in the child’s life, resulting in a significant, positive, emotional attachment

from child to parent. [Citations.]” (In re L.Y.L. (2002) 101 Cal.App.4th 942, 954.) They

have characterized a “parental role” as something “more than frequent and loving

contact, an emotional bond with the child, or pleasant visits. [Citation.]” (In re

Dakota H. (2005) 132 Cal.App.4th 212, 229; accord, In re A.G. (2020) 58 Cal.App.5th

973, 995.) They have contrasted a parental role with that of a “friendly visitor.” (In re

Angel B. (2002) 97 Cal.App.4th 454, 468; In re Jason E. (1997) 53 Cal.App.4th 1540,

1548.)

         “Day-to-day contact is not necessarily required, although it is typical in a parent-

child relationship.” (In re Casey D. (1999) 70 Cal.App.4th 38, 51, disapproved in

Caden C., supra, 11 Cal.5th at p. 636, fn. 5) The parental role requirement also does not

demand that “the child ha[ve] a ‘primary attachment’ to the parent. [Citation.]” (In re

S.B. (2008) 164 Cal.App.4th 289, 299.)

         Caden C. did not use the words “parental role” in its analysis.3 In fact, our

Supreme Court has never formulated the parental-benefit exception in terms of a

“parental role.”


         3    It did use them once, but only when quoting the trial court. (Caden C.,
supra, 11 Cal.5th at p. 628.)


                                               14
       Caden C. cautioned that “rarely do ‘[p]arent-child relationships’ conform to an

entirely consistent pattern. [Citations.] Certainly, it is not necessary — even if it were

possible — to calibrate a precise ‘quantitative measurement of the specific amount of

“comfort, nourishment or physical care” [the parent] provided during [his or] her weekly

visits.’ [Citation.]” (Caden C., supra, 11 Cal.5th at p. 632.)

       Caden C. also held that, in applying the parental-benefit exception, “the court is

not comparing the parent’s attributes as custodial caregiver relative to those of any

potential adoptive parent(s) . . . [C]ourts should not look to whether the parent can

provide a home for the child . . . . [Citation.] Even where it may never make sense to

permit the child to live with the parent, termination may be detrimental. [Citation.]”

(Caden C., supra, 11 Cal.5th at p. 634; see also id. at p. 638.)

       In addition, “[a] parent’s continued struggles with the issues leading to

dependency are not a categorical bar to applying the exception.” (Caden C., supra, 11

Cal.5th at p. 637.) “[T]he parent’s struggles with issues such as those that led to

dependency are relevant only to the extent they inform the specific questions before the

court: would the child benefit from continuing the relationship and be harmed, on

balance, by losing it?” (Id. at p. 638.)

       Unfortunately, the words “parental role,” standing alone, can have several

different meanings. They can mean being the person whom the child regards as his or

her parent (or at least as more his or her parent than any other caregiver). However, we




                                             15
already know that the parental-benefit exception does not require that the parent be the

child’s primary attachment.

       They can mean being a good parent — nurturing, supportive, and guiding.

Caden C., however, tells us that the parental-benefit exception does not require being a

good parent; it does not require that the parent have overcome the struggles that led to the

dependency, and it does not require that the parent be capable of resuming custody.

       These words can also mean giving parental care, such as changing diapers,

providing toys and food, and helping with homework. This would conflict, however,

with Caden C.’s warning that “rarely do ‘[p]arent-child relationships’ conform to an

entirely consistent pattern.” (Caden C., supra, 11 Cal.5th at p. 632.)

       In the case law, a “parental role” is defined largely in terms of what it is not. It is

not merely frequent and loving contact; it is not merely pleasant visits; it is not being

merely a friendly visitor; and it is not merely an emotional bond (as opposed to a

significant, positive, emotional attachment). This list of “nots” is consistent with

Caden C. However, it tells us nothing about the mysterious X factor that will boost the

parent up from being merely a friendly visitor and into the requisite parental role.

       All we really know about this X factor is that it must result in “a substantial,

positive, emotional attachment.” (Caden C., supra, 11 Cal.5th at p. 633.) As the

mother’s counsel said at oral argument, a parental role “goes hand-in-hand” with a

substantial, positive, emotional attachment. For this reason — and because “parental

role,” standing alone, is ambiguous — we think it is better not to use the words “parental



                                              16
role” at all. After all, Caden C. managed to describe and discuss the parental-benefit

exception without using them.

       Our position is consistent with In re D.M. (2021) 71 Cal.App.5th 261. It held that

the trial court erred by equating a “parental role” with “attendance at [the children’s]

medical appointments, and understanding their medical needs . . . .” (Id. at p. 270)

“Instead, the focus is whether there is a substantial, positive emotional attachment

between the parent and child.” (Ibid.)

       It is also consistent with In re J.D. (2021) 69 Cal.App.5th 594. There, the trial

court found that the mother did not have a “parental bond” with the child. (Id. at p. 619.)

The appellate court said, “Caden C. did not address whether, to satisfy the second

element, the nature of a parent’s relationship must be ‘parental,’ a descriptor the Supreme

Court did not use and that, standing alone, is vague and unhelpful in this context.

Caden C. said only that the child must have a ‘substantial, positive, emotional attachment

to the parent—the kind of attachment implying that the child would benefit from

continuing the relationship.’ [Citations.]” (Id. at p. 624.) “Here, then, we cannot be sure

whether the juvenile court’s determination that mother did not occupy a ‘parental’ role

encompassed factors that Caden C. deems irrelevant. [Citation.]” (Id. at p. 625) The

court therefore “remand[ed] . . . for a new section 366.26 hearing in light of the legal

standards articulated in Caden C.” (Id. at p. 601.)

       Here, the trial court’s ruling was terse. It explained that the parents “ha[d] not

acted in a parental role in a long time” and the prospective adoptive parents “ha[d] been



                                             17
acting in a parental role.” It may have meant that the children had a substantial, positive,

emotional attachment to the prospective adoptive parents but not to the parents. That

would be legally correct. However, from its reference to a long time, it seems to have

meant that that were not capable of taking custody, or had not been good parents, or had

not been providing necessary parental care. That would be erroneous.

       Hence, like the court in In re J.D., supra, we will remand with directions to

reconsider the application of the parental-benefit exception.

                                             III

                                      DISPOSITION

       The orders appealed from are reversed. On remand, the juvenile court must

reconsider the application of the parental-benefit exception in light of Caden C. and this

opinion.

       CERTIFIED FOR PUBLICATION
                                                                RAMIREZ
                                                                                        P. J.


We concur:

MILLER
                          J.

FIELDS
                          J.




                                             18